Citation Nr: 1437880	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to service-connected left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability as secondary to service-connected left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for status post left knee meniscectomy.

4.  Entitlement to compensable separate evaluation for left knee instability prior to December 13, 2010.

5.  Entitlement to an evaluation in excess of 10 percent for left knee instability from December 13, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to January 1973 and from January 1977 to July 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

During the pendency of the appeal, a rating decision in February 2011 granted a separate 10 percent rating for instability of the left knee effective from December 13, 2010.  The appellant continues disagreement with the disability ratings assigned for the left knee disability, to include the effective date of the award of a separate 10 percent rating for instability of the left knee.  The Board notes that the matter of an earlier effective date for the award of a separate compensable rating for the left knee instability is rendered moot as it is encompassed in the issue of entitlement to a compensable separate evaluation for left knee instability prior to December 13, 2010.

The case was previously remanded by the Board in July 2013 for further evidentiary development and has returned to the Board for appellate consideration of the claims.

In March 2012, the Veteran filed the claims of entitlement to service connection for a right knee disability and for a low back disability, both claimed as secondary to service-connected left knee disability.  The Board observes that the RO denied the Veteran's original claim for service connection for a low back disability in an October 1978 rating decision and denied reopening the issue in a June 1997 rating decision.  The Veteran did not file a timely notice of disagreement and no new and material evidence has been received with regard to these rating decisions.  Therefore, the October 1978 and June 1997 rating decisions became final.  38 U.S.C.A. § 7105 (2013); 38 C.F.R. § 3.156(b) (2013).  As such, the Veteran's March 2012 claim for service connection for a low back disability should be adjudicated in the context of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  A September 2013 rating decision denied service connection for right knee disability and continued the denial of service connection for a low back disability.  This time, the Veteran filed a timely notice of disagreement (NOD) as to these issues in September 2013.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, these issues are on appeal and properly before the Board.

Concerning this, the Board notes that in a January 2014 letter, the RO notified the Veteran that he withdrew his appeal as to these issues.  However, the claims file does not show that he ever withdrew these claims.  Further, in a July 2014 appellate brief submitted by the Veteran's representative, the Veteran is continuing his disagreement as to the September 2013 rating decision and in fact, is requesting the issuance of a Statement of the Case.  As such, the issues of entitlement to service connection for a right knee disability and whether new and material evidence has been received to reopen a claim of service connection for a low back disability are listed on the title page of this decision.

The issue of entitlement to service connection for depression, to include as secondary to a service-connected disability, is raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Finally, the record reflects that the Veteran recently filed a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Although the issue of TDIU is part and parcel of the increased rating claims on appeal, the claim of entitlement to a TDIU has already been filed in this case and is deferred awaiting adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board will not infer jurisdiction over the claim for a TDIU, and, as the claim for a TDIU is already a pending claim at the RO, there is no need to remand the claim to the RO.

The issues of entitlement to service connection for a right knee disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, entitlement to an evaluation in excess of 10 percent for status post left knee meniscectomy, and entitlement to an evaluation in excess of 10 percent for left knee instability from December 13, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the rating period on appeal prior to December 13, 2010, the Veteran's left knee instability has been manifested by symptomatology more nearly approximating slight lateral laxity of the left knee.


CONCLUSION OF LAW

The criteria for separate 10 percent rating for left knee instability associated with status post left knee meniscectomy, throughout the rating period on appeal prior to December 13, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2009 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's July 2013 remand, the Veteran's Social Security records, VA vocational rehabilitation records, and updated VA treatment records dated from February 2008 to October 2013 have been obtained and associated with the claims file.  In a November 2013 letter, the Veteran requested the VA not to wait on any further evidence from Praxisklinik Rennbahn AG Swiss Olympic Medical Center, Dr. Geissman Institute, or Dr. Andreas Straehelin, as all available records from these providers have already been provided by the Veteran.

Further, the Veteran was provided VA examinations in April 2009 and December 2010.  In compliance with the Board's July 2013 remand, an updated examination was obtained in October 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The reports of these VA examinations reflect sufficient detail to determine the current severity of the Veteran's left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board finds the RO substantially complied with the July 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Veteran filed a claim for an increased evaluation for his service-connected status post left knee meniscectomy in February 2009.  By a February 2011 rating decision, the RO granted a separate 10 percent rating for instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from December 13, 2010.  To that effect, VA General Counsel has held that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  Specifically, VA General Counsel found that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 (2013).

The Veteran seeks a compensable separate evaluation for left knee instability for the period prior to December 13, 2010.

In April 2009, Dr. Andreas Staehelin reported that the Veteran had been under his orthopedic care.  The Veteran reported increasing left knee pain on motion and weight bearing during the last years.  Objectively, the left knee was slightly swollen.  On range of motion testing, flexion and extension of the knee were 140 and 0 degrees, respectively.  There was varus alignment, tenderness on the medial joint line, but no varus/valgus laxity or increased ventral instability.  X-ray of the left knee revealed completely collapsed medial joint space, retropatellar inferior and superior osteophytes, and lateral compartment without signs of any degenerative joint disease.  The assessments were severe posttraumatic mostly medial gonarthritis of the left knee and status post knee injury and subsequent surgery in about 1974.

Private treatment records from Dr. Hans-Joachim Rist at the Rennbahn Practice Clinic, Swiss Olympic Medical Center, dated from May to September 2009, show that the Veteran presented for complaints in the left knee joint and described stabbing shooting pain in the ventromedial region at times, with more permanent pain in the mediodorsal region.  He denied typical arthrosis-type start-up pain or certain feeling of instability.  He noticed that the left leg tended more and more to a bow leg.  On May 11, 2009, the physician found significantly increased varus leg axis on left, no palpable effusion formation, mild joint friction, triggering of stabbing electrifying pains in the angle between the mediocaudal patellar margin and the femoral condyle, and palpable osteophytes at the medial tibia.  There were no meniscus signs.  In the lateral comparison, the medial collateral ligament system was stable.  In the sagittal plane, in the lateral comparison, there was increased instability.

Magnetic resonance imaging (MRI) of the left knee joint in May 2009 revealed mild joint effusion and discrete diffuse synovitis; moderately severe femorotibial arthrosis; and milder arthrosis of the other compartments.  It was noted that there was no new macro-tears and the lateral meniscus was intact; the cruciate ligaments and lateral ligaments were intact.  The diagnosis was medially-emphasized post-traumatic arthrosis of the left knee joint, with medial meniscus recurrence lesion suspected.

A June 2009 biomechanical analysis in regard to the medial gonarthritis of the left knee showed that the maximum torque with extension came to 53 Newton-meter (Nm) on the left knee in the first attempt and 152 Nm on the right, which yielded a deficit of 65 percent on the affected left side.  The flexion in the second attempt was 49 Nm on the left and 111 Nm on the right and the deficit amounted to 56 percent on the affected left side.

In an October 2009 written statement, the Veteran reported that he now had bone-on-bone condition that caused regular pain and slight swelling in the knee and that he occasionally walked with a limp due to the pain.  He stated that he was unable to walk long distances or participate in most physical activities, such as jogging, tennis, or any activity that put strain on the knees.

Based on the foregoing evidence, on May 11, 2009, Dr. Rist reported that in the lateral comparison, the medial collateral ligament system of the Veteran's left knee was stable but in the sagittal plane, in the lateral comparison, there was increased instability.  Subsequently, a VA examination conducted on December 13, 2010, revealed positive Lachman test and positive pivot shifting on the left knee, which indicated some instability of the anterior cruciate ligament (ACL) ligament.  As such, the Board finds the record reflects the Veteran had left knee instability prior to December 13, 2010.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran's left knee instability is appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board finds that the evidence of record shows impairment of the Veteran's left knee with symptomatology approximating no more than slight recurrent lateral instability.  See 38 C.F.R. § Diagnostic Code 5257.  In making this decision, the Board notes the fact that the symptoms relating to the Veteran's left instability have been intermittent, at times nonexistent.  At the April 2009 examination, no instability was shown for the left knee.  Dr. Straehelin reported that there was no varus/valgus laxity or increased ventral instability.  In the May 2009 private treatment report, the Veteran denied feeling of instability, and although Dr. Rist noted in the sagittal plane, there was increased instability, the medial collateral ligament system was stable in the lateral comparison.  The May 2009 MRI showed the cruciate ligaments and lateral ligaments were intact.  

Based on the intermittent nature of the left knee instability, taken in conjunction with the other negative instability testing and the Veteran's statements at the time of examination, the Board finds that the evidence reflects no more than slight recurrent subluxation or lateral instability of the left knee, prior to December 13, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran is entitled to a separate disability rating of 10 percent, but no higher, for the left knee, based on instability, prior to December 13, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disability.  See Thun, 22 Vet. App. at 115.  The Veteran's left knee instability is evaluated by rating criteria contemplating the degree of recurrent subluxation or lateral instability of the knee joint.  Especially, the rating criteria for Diagnostic Code 5257 broadly rate the knee instability symptoms as "slight," "moderate," or "severe."  The Veteran does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his service-connected left knee instability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of 10 percent are provided for certain manifestations of the knee instability, but the evidence demonstrated that those manifestations were not present for any distinct period during the period prior to December 13, 2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the left knee instability alone renders him totally unemployable, prior to December 13, 2010.  Rather, a January 2013 VA mental health consultation report noted that the Veteran had not worked since 2007 when his career as a computer expert ended due to an unsuccessful 3rd back surgery.  Accordingly, the Board concludes that a claim for TDIU due to service-connected left knee instability, prior to December 13, 2010, has not been raised.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a separate rating of 10 percent, but no higher, for left knee instability, throughout the rating period on appeal prior to December 13, 2010, is granted.


REMAND

As discussed earlier, in February 2014, the Veteran filed a claim of entitlement to a temporary total evaluation for surgical treatment of the left knee disability in January 2014, to include a temporary total convalescence rating pursuant to such surgery.  He submitted private treatment records showing that he underwent a left total knee arthroplasty on January 13, 2014.  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent evaluation will be assigned for a prosthetic replacement of a knee joint for one year following implantation of the prosthesis.  Thereafter, the service-connected knee disability will be evaluated based upon any residual impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Note (1) indicates that the 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.

Therefore, the issues of entitlement to an evaluation in excess of 10 percent for status post left knee meniscectomy and entitlement to an evaluation in excess of 10 percent for left knee instability from December 13, 2010 are "inextricably intertwined" with the claim of entitlement to a temporary total evaluation for surgical treatment of the left knee disability in January 2014, and a temporary total convalescence rating pursuant to such surgery.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  As this claim has not yet been adjudicated, the Board cannot adjudicate the claims concerning the proper current evaluations for the left knee disability, and they must be remanded.

In addition, the RO has not yet issued a SOC addressing the issues of entitlement to service connection for a right knee disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, claimed as secondary to service-connected left knee disability.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  Accordingly, each of these issues must be remanded so that the AOJ may issue a SOC.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran, dated from October 2013 to the present, from the VA Medical Center (VAMC) in Tampa, Florida, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for a right knee disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, as secondary to service-connected left knee disability.  38 C.F.R. § 19.26 (2013).  In the cover letter to the Statement of the Case, remind the Veteran that a timely substantive appeal to the September 2013 rating decision must be filed if these claims are denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to any of these issues, return the case to the Board for appellate review.

3.  After completing the above development, and any other development deemed necessary, readjudicate the left knee increased rating issues on appeal, to include entitlement to a temporary total evaluation for surgical treatment of the left knee disability in January 2014, and entitlement to a temporary total convalescence rating pursuant to such surgery, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


